Citation Nr: 1826457	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2017 hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he suffered two, separate incidents in service (falling from the slide for life during an obstacle course exercise in boot camp, and a basketball injury) that resulted in his right hip disorder.  The Veteran was afforded a VA examination in June 2011 in which the VA examiner opine that it would be only with resort to mere speculation to opine whether or not the Veteran's current right hip strain is that same as or is a result of a right hip event shown during active duty or otherwise cauused or aggravated to any degree by his military service.  The Veteran submitted a Marech 2012 private provider letter by Dr. R.V. in support of his claim for service connection for a right hip disorder.  Dr. R.V. opined that complaints documented in the Veteran's service treatment records (STRs) from 1979 to 1980 were related to his current right hip disorder, yet provided no rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In light of the above, the Board finds that a new VA examination and opinion is warranted.  
Further, the Veteran reported that after falling from the slide for life he was treated at Fort Leonard Wood Community Hospital.  While the STRs contain a notation of treatment for other injuries, which were incurred during the obstacle course and were three days after this fall from the slide for life, they do not contain any hospital records from Fort Leonard Wood Community Hospital.  Moreover, in a September 1978 medical history form, the Veteran reported that he had been hospitalized in the last five years.  It is possible the hospital records are archived separate and apart from the Veteran's STRs.  There has been no attempt to determine whether separate records from this hospitalization exist.  Therefore, on remand, the RO should request and associate with the file any service hospital records concerning the Veteran. 

Additionally, as this matter is being sent back for further development, the Board notes that the record reflects that the Veteran has attempted to obtain SSA benefits, in part, due to his right hip disorder.  While the Board notes that SSA decisions and records are not controlling for VA determinations, they nonetheless may contain pertinent information related to the Veteran's current VA claim.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  All records pertaining to this condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As such, the RO should attempt to obtain any outstanding SSA records to include any records concerning the Veteran's right hip disorder in accordance with 38 C.F.R. § 3.159(c)(2) and (e).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available separately stored hospital treatment records from Fort Leonard Wood Community Hospital.  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain from SSA any decisions and/or records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning his right hip disorder.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

3.  After completing the above, to the extent possible, schedule the Veteran for a VA medical examination with the appropriate medical professional to determine the nature and etiology of any right hip disorder.  The claims file should be made available to the examiner in conjunction with the examination and s/he should review it in its entirety.  All necessary tests and studies should be accomplished.  The examiner should: 

(a) Identify any diagnosed right hip disorder. 

(b) For all diagnosed right hip disorders, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset in service or within one year following separation from service, or was otherwise causally related to service. 

In providing the above opinion, the examiner should address the Veteran's lay contentions, to include his October 2017 Board hearing testimony regarding his two, separate in-service injuries, his complaints regarding ongoing right hip pain in his private medical records, the December 2012 private medical record reflecting a motor vehicle accident impacting the right hip, and the March 2012 opinion letter by Dr. R.V.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion. 

4.  After ensuring compliance with the above, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response. Then, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



	
____________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


